Case 1:18-cr-00509-GBD Document 577 Filed 06/01/20 Page 1 of 2

USDC SDNY
poc IMENT
ONICALLY FILED

 

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK ELECTR
Doorn t saree streetscene DOC #
UNITED STATES OF AMERICA, | DATE FILED:
Plaintiff, :
-against- : ORDER
TENGIZ KHUKHIASHVILI, 18 Crim. 509-10 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

The sentencing scheduled for June 3, 2020, is hereby RESCHEDULED to occur as a
videoconference using the CourtCall platform on June 3, 2020, at 11:00 a.m. As requested,
defense counsel! will be given an opportunity to speak with the Defendant by telephone for fifteen
minutes before the sentencing proceeding begins (i.e., at 10:45 a.m.); defense counsel should make
sure to answer the telephone number that was previously provided to Chambers at that time.
(Chambers will provide counsel with a telephone number at which the interpreter can be reached
at the time of the pre-conference; it is counsel’s responsibility to conference the interpreter in with
the Defendant for the pre-conference.)

To optimize the quality of the video feed, only the Court, the Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others will participate
by telephone. Due to the limited capacity of the Skype system, only one counsel per party may
participate. Co-counsel, members of the press, and the public may access the audio feed of the
conference by calling (917) 933-2166 and entering the code ID 107221738.

To optimize use of the Court’s video conferencing technology, all participants in
the call must:

1. Use a browser other than Microsoft Explorer to access Skype for
Business;

 
Case 1:18-cr-00509-GBD Document 577 Filed 06/01/20 Page 2 of 2

2. Position the participant’s device as close to the WiFi router as is |
feasible;

3. Ensure any others in the participant’s household are not using WiF1
during the period of the call;

4. Unless the participant is using a mobile telephone to access Skype for
Business, connect to audio by having the system call the participant;

If there is ambient noise, the participant must mute his or her device when not speaking. [
Further, all participants must identify themselves every time they speak, spell any proper names
for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those
accessing the conference —— whether in listen-only mode or otherwise —- are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.

To the extent that there are any documents relevant to the proceeding (e.g., proposed orders
or documents regarding restitution, forfeiture, or removal), counsel should submit them to the
Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the proceeding. To
the extent any documents require the Defendant’s signature, defense counsel should endeavor to
get them signed in advance of the proceeding as set forth above; if defense counsel is unable to do
so, the Court will conduct an inquiry during the proceeding to determine whether it is appropriate

for the Court to add the Defendant’s signature.

 

SO ORDERED.

Dated: June 1, 2020 Giaeae & “Dang ()

New York, New York C| EQRGE B. DANIELS
United States District Judge

 

 

 
